Citation Nr: 1131564	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  02-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1965 to November 1967.  He served in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the service connection claim listed on the title page of this decision was readjudicated in a February 2002 rating decision.  The February 2002 decision was a reconsideration of the same service connection claim that had previously been denied in the July 2000 rating decision as not well-grounded.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 , §7(b); VAOPGCPREC 3-2001 (Jan. 22, 2001) (providing for reconsideration of claims, such as this one, that became final between July 14, 1999 and November 9, 2000, the date of the enactment of the VCAA, and were denied on the basis that they were not well-grounded). 

This matter was previously before the Board in May 2003, July 2004, December 2006, June 2008, and January 2009.  The appellant appealed the Board's December 2006 decision which denied the appellant's claim of entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange, to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the appellant's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  In a November 2007 Order, the Court granted the Joint Motion, vacated the Board's December 2006 decision, and remanded the matters to the Board for action consistent with the Joint Motion.  Thereafter, the Board issued a decision in June 2008 that again denied service connection for a skin disability, to include as due to exposure to Agent Orange.  An Order by the Court, dated in September 2008, granted an Appellee's Motion for Partial Remand that partially vacated the June 2008 Board decision and remanded for action in accordance with the foregoing motion.  

In January 2009 the Board again denied the appellant's claim for entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange.  The appellant appealed the decision to the Court.  In January 2011, the Court issued a memorandum decision which set aside the Board's January 2009 decision and remanded the claim for further proceedings consistent with the decision.  

The Board notes that in the January 2009 decision, the Board remanded the appellant's claim for entitlement to service connection for headaches, to include as secondary to service-connected spinal meningitis.  A December 2009 rating decision granted the appellant's claim for service connection for headaches.  As the grant of service connection is considered a full grant of the benefit sought on appeal, the claim is no longer before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he began developing itchy patches on his skin while in Vietnam, and that he had had intermittent problems with his skin since then.  (See October 2003 VA examination report).  At a March 2003 VA examination, the appellant stated that the rash on his face started while he was in service in 1966.  

In the January 2011 memorandum decision, the Court found that the Board erred in its reliance on March 2003 and an October 2003 VA examination reports.  The Court found that the March 2003 VA examiner limited his inquiry to the appellant's face and provided an inadequate rationale for his opinion that the appellant's rosacea cannot be related to service without resort to speculation.  In regard to the October 2003 VA examination, the Court noted that the examiner provided a conclusory analysis and gave no credence to the appellant's lay statements regarding in-service incurrence and treatment.  Consequently, the Court remanded the claim to the Board to obtain a new examination.  Thus, the appellant's claim must be remanded for a new VA examination to determine whether the appellant has a skin disability that is related to service, to include as due to exposure to Agent Orange.

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Symptoms of a skin disability are subject to lay observation.  Thus, the appellant is competent to report that he had symptoms of a skin condition in service and that the symptoms have continued since service.  The Board notes that the appellant's service treatment records do not reflect that the appellant reported any skin problems in service.  In an October 1967 report of medical history, the appellant indicated he did not have a history of skin diseases.  However, as the appellant has asserted that he has had continuous symptoms of a skin problem since service and he is competent to report the symptoms, the VA examiner should specifically consider the appellant's statements regarding the history of his skin condition.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In the present case, VA issued VCAA notice letters in May 2001, July 2003, and July 2004.  The letters informed the appellant is what evidence was required to substantiate his claim for service connection, including for a skin disability, and of his and VA's respective duties for obtaining evidence.  However, the letters did not inform the appellant that a disability rating and effective date would be assigned in the event of award of the benefits sought.  Thus, the appellant should be provided with VCAA notice in compliance with Dingess/Hartman.

Finally, in a September 2001 statement, the appellant noted that he received all of his treatment at VA and requested that those records be obtained to assist with development of his pending claims.  VA treatment records have been associated with the claims file.  However, the most recent records are from October 2007.  Additionally, the VA treatment records from July 2004 to February 2005, and from May 2005 to August 2007 have not been associated with the claims file.  Consequently, the Board requests the appellant's complete VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant and his representative VCAA notice of the requirements for assignment of a disability rating and effective date, if an award is granted, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.

2.  Obtain all of the appellant's VA treatment records from July 2004 to February 2005, from May 2005 to August 2007, and from October 2007 to present.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the appellant for a VA examination to determine the following:

* Identify all skin conditions, to include rosacea and eczema, and specify whether the conditions are chronic.  

* Determine whether it is at least as likely as not that any diagnosed skin condition is related to service, to include as due to exposure to Agent Orange.

* The VA examiner should consider the appellant's statements that he had a skin condition in service and has experienced symptoms since service.  (See March 2003 and October 2003 VA examination reports).  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


